Balletta, J., concurs with the following memorandum:
I concur with the majority on constraint of this Court’s previous holding in Richardson v Matarese (206 AD2d 353) and the holding of the Court of Appeals in Zimmer v Chemung County Performing Arts (65 NY2d 513) which, in reversing an order of the Appellate Division, Third Department, quoted with approval Justice Mikoll’s statement that ”[i]f the state of the building art is such that no devices have yet been devised to protect workers operating at such heights in dangerous work, it is illogical to conclude, given the purpose of the statute, that the responsibility of owners and contractors is then negated” *571(Zimmer v Chemung County Performing Arts, 102 AD2d 993, 995 [dissent of Mikoll, J.]).
However, I cannot help but wonder if the Legislature truly intended for the statute to apply in a situation such as this where no safety device could have prevented the plaintiff’s injuries when the roof on which he was standing completely collapsed. I note that there was no evidence that the roof was negligently constructed or maintained.
Accordingly, I would suggest that perhaps it is time for the Legislature to review the statute and this area of the law again.